Citation Nr: 0102418	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  98-06 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an award of monetary benefits for a child with 
spina bifida under 38 U.S.C.A. § 1805.

WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to December 
1968, including one year in Vietnam.  This case comes before 
the Board of Veterans' Appeals (Board) from an appeal of a 
rating decision issued by the Winston-Salem, North Carolina 
Regional Office (RO) of the Department of Veteran Affairs 
(VA) in which the RO denied entitlement to the payment of 
monetary benefits under 38 U.S.C.A. § 1805 for the death of 
the appellant's son.

In February 2000, a Travel Board hearing was held at the RO 
before the undersigned, who is a member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. 7102(b).  A transcript of 
the hearing testimony is in the claims file.

In March 1998, the appellant executed a VA Form 22a 
(Appointment of Attorney or Agent as Claimant's 
Representative) naming Vietnam Veterans of America (VVA) as 
his representative.  The case was certified to the Board via 
a VA Form 8 dated in April 1998.  In December 1998, the RO 
sent a copy of the letter notifying the appellant of his 
February 5, 1999 Travel Board hearing to the office of VVA in 
Boone, North Carolina; no person from VVA appeared at that 
hearing.  In November 2000, VVA submitted a letter to the 
Board in which that organization stated that it had not 
previously agreed, either orally or in writing, to represent 
the appellant on this claim or any other claim.  In addition, 
it was asserted that VVA had not taken any affirmative act 
with respect to this claim that might be interpreted as VVA 
having agreed to represent the appellant or act on his behalf 
in this appeal.

38 C.F.R. § 20.608 addresses the withdrawal of service of a 
representative and states, in pertinent part:

(b) Withdrawal of services after certification of an appeal--
(1) Applicability.  The restrictions on a representative's 
right to withdraw contained in this paragraph apply only to 
those cases in which the representative has previously agreed 
to act as representative in an appeal.  In addition to 
express agreement, orally or in writing, such agreement shall 
be presumed if the representative makes an appearance in the 
case by acting on an appellant's behalf before the Board in 
any way after the appellant has designated the representative 
as such as provided in §§ 20.602 through 20.605 of this part.  
The preceding sentence notwithstanding, an appearance in an 
appeal solely to notify the Board that a designation of 
representation has not been accepted will not be presumed to 
constitute such consent.

Based upon the requirements outlined in 38 C.F.R. § 20.608, 
the Board concludes that the VVA cannot be held to be the 
appellant's representative.  38 C.F.R. § 20.608(b) makes it 
clear that the restrictions on the right to withdraw only 
apply when the representative had previously agreed to act on 
behalf of an appellant in an appeal.  Since VVA states that 
it never agreed to represent the appellant, and since the 
evidence of record does not reveal any action taken by VVA 
that could be construed as an agreement to represent the 
appellant, the restrictions listed in 38 C.F.R. § 20.608 are 
not for application.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's son died in July 1989 at the age of 
twelve; his death certificate indicates that the cause of his 
death was a spinal cord tumor that had existed for eight 
years.  

3.  The appellant's claim of entitlement to payment of 
monetary benefits for the death of his son under 38 U.S.C.A. 
§ 1805 lacks legal merit.


CONCLUSION OF LAW

The appellant's claim for the payment of monetary benefits 
under 38 U.S.C.A. § 1805 for his son is legally insufficient.  
38 U.S.C.A. §§ 1805, 5107(b) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.814 (2000); Sabonis v. Brown, 6 Vet. App. 426 
(1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in effect, that as a result of his 
herbicide exposure in service in Vietnam, his son was born 
with a spinal birth defect equivalent to spina bifida.  He 
and his spouse therefore contend that entitlement to a 
monetary allowance for the death of their son is warranted 
under 38 U.S.C.A. § 1805.

Under the applicable criteria, VA shall pay a monthly 
allowance to or for a child who it is determined is suffering 
from spina bifida and who is a child of a Vietnam veteran.  
38 U.S.C.A. § 1805; 38 C.F.R. § 3.814.  See also 65 Fed. Reg. 
35,280-83 (June 2, 2000) (recent amendments).  The term spina 
bifida means any form and manifestation of spina bifida 
except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. 
§ 3.814(c)(3).  Service records show that the appellant did 
serve on active duty in Vietnam during the Vietnam Era, and 
hence he is a Vietnam veteran.  38 C.F.R. § 3.814(c)(1).

The facts in the instant case are not in dispute.  The 
appellant's son was born in October 1976, and he died in July 
1989.  The boy's death certificate listed the cause of his 
death as a spinal cord tumor; the interval between onset of 
the fatal tumor and death was reported to be eight years.

Review of the medical evidence of record indicates that the 
appellant's son was treated at the Forsyth Memorial Hospital 
in 1989.  The hospital discharge report gives final diagnoses 
of hydromyelia, C1-2, secondary to spinal cord tumor and 
cervical spinal astrocytoma, C4-T1.  A private physician 
office note dated in July 1989 includes an impression of 
quadriplegia, secondary to progressive spinal cord tumor.  
The evidence of record does not include any treatment record 
or physician report that reveals any diagnosis of spina 
bifida.  It is the Board's conclusion that the veteran's son 
did not have spina bifida.  In the absence of the presence of 
the disability upon which payments under 38 U.S.C.A. § 1805 
and 38 C.F.R. § 3.814 are based, payment cannot be authorized 
in this case because there is no evidence that the 
appellant's son suffered from spina bifida.  38 U.S.C.A. 
§ 1805(a); 38 C.F.R. § 3.814(a).  Furthermore, there is no 
provision in the law to provide payment to a veteran based on 
the death of a child.

In addition, even if the appellant's son had been diagnosed 
with spina bifida, the effective date for an award of the 
monetary allowance under 38 U.S.C.A. § 1805 will be either 
the date of birth if the claim is received within one year of 
that date, or the date on which the claim was received, but 
not earlier than October 1, 1997.  See 38 U.S.C.A. § 1806; 
38 C.F.R. § 3.403(b).  The Board notes that, even if the 
appellant had filed a claim for benefits at the time of his 
son's death in July 1989, the law is clear that the effective 
date of an award of benefits under 38 U.S.C.A. § 1805 can not 
be prior to October 1, 1997.  Unfortunately, as of that date, 
the appellant's son had been dead for over eight years; there 
is no statutory authority for the retroactive payment of 
benefits prior to the enactment date of October 1, 1997.

The Board also notes that it appears that the appellant, in 
his testimony presented at the April 1999 Travel Board 
hearing, in acknowledging that he understood that the 
existing law did not provide a benefit for any child who has 
died but questioning the fairness of the underlying policy, 
has raised what amounts to a theory of relief couched in 
equity.  See Hearing Transcript p. 6.  However, the Board is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).  Moreover, to the extent 
the appellant desires a change because of claimed 
"unfairness" in the law, the Board has no authority to 
alter a law as passed by Congress.  The Board is bound by the 
law and VA regulations.  38 U.S.C.A. § 7104.

The Board is most sympathetic to the appellant's situation 
and recognizes the suffering of the now-deceased child while 
he was alive, as well as his family's pain during his illness 
and their loss upon his death.  However, it is clear that the 
appellant's claim fails to meet the requirements of 
38 U.S.C.A. § 1805 and 38 C.F.R. § 3.814.  Again, the Board 
is bound by the laws enacted, and by VA regulations.  
38 U.S.C.A. § 7104.  The Board is mindful of the appellant's 
position, but it appears that there is no provision to allow 
a grant of the benefit sought on appeal because the statutory 
and regulatory requirements are shown not to have been met.  
The appellant's claim is denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the appeal to the Board is terminated).


ORDER

The claim of entitlement to payment of monetary benefits for 
the appellant's child under the provisions of 38 U.S.C.A. 
§ 1805 is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

